EXAMINER'S COMMENT / CORRECTED NOTICE OF ALLOWABILITY

A notice of allowance has been mailed by the office on 7/18/22. This communication is to the make the record clear on two deficiencies in the prosecution history: (1) an initialed copy of an IDS (dated 6/9/21) was inadvertently omitted to be attached to earlier mailed communications, and (2) to clarify that no foreign priority has been claimed. The PTOL-326 mailed on 1/22/20 inadvertently acknowledged that a foreign priority has been claimed and that foreign priority documents have been received. With regard to (1), the NPL document cited in the IDS dated 6/9/21 has been considered by the Examiner, and noted in the PTOL-37 attached herewith. The document cited in the IDS does not alter the patentability of claims indicated allowable in the Notice of Allowance mailed on 7/18/22. With regard to (2), in the PTOL-37 attached herewith, Examiner has not acknowledgement that a foreign priority has been claimed.

Claims 46, 86-103 are currently pending in the application. The subject matter from paragraphs 2-4 of the Notice of Allowance mailed on 7/18/22 is incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762